Citation Nr: 0327328	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine at L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran serve don active duty from August 1989 to May 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO, in pertinent part, continued a 10 percent 
evaluation for DDD of the lumbar spine at L5-S1.  

In September 1999 the RO granted entitlement to an increased 
evaluation of 20 percent for DDD of the lumbar spine at L5-
S1, effective May 8, 1993.  

In June 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

In February 2001 the Board remanded the claim to the RO for 
additional development and adjudicative action.  The 
requested development was partially completed.  The veteran 
failed to show for numerous scheduled examinations.  The case 
is now before the Board once again.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued a VCAA notice letter to the veteran in connection 
with his current appeal in March 2003.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

Since the Board's remand decision in February 2001, the 
veteran has undergone only an orthopedic examination which 
took place in August 2001.  He has not yet been afforded a 
special neurological examination consistent with the Board's 
remand directive.  

A review of the record reflects that contemporaneous 
examinations were scheduled in recent years, but the veteran 
failed to report.  There is some indication in the claims 
file that he did not receive notice of the scheduled 
examinations.  



The record reflects that his phone and work numbers have 
changed in recent months and that his appeal was delayed at 
one time because it was thought that he had died.  In view of 
the confusion as to the veteran's claim over the years, it is 
the Board's conclusion that he did not receive notice of the 
scheduled examinations and additional attempt should be made 
to obtain contemporaneous clinical findings regarding the 
veteran's service-connected low back disability.  

A review of the claims file shows that the veteran was last 
examined by VA as to the severity of his service-connected 
DDD of the lumbar spine at L5-S1 in August 2001.  
Contemporaneous comprehensive examinations, orthopedic and 
neurological, would materially assist in the adjudication of 
the claimant's appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back disability 
since the most recent VA examination in 
August 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).
5.  The VBA AMC should arrange for the 
veteran to examined by a board composed 
of specialists in neurology and 
orthopedics including on a fee basis if 
necessary for purpose of ascertaining the 
severity of the service-connected DDD of 
the lumbar spine at L5-S1.  
A copy of the notice of the scheduling of 
the examinations should be permanently 
associated with the claims file.

The claims file, copies of the previous 
and revised criteria referable to rating 
intervertebral disc syndrome (IDS), 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002),and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conduction with the 
examinations.  All clinical findings 
should be reported in detail.  

The examiners should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the lumbar 
spine.  The examiners should also note 
whether there is muscle spasm on extreme 
forward bending, and whether there is 
unilateral loss of lateral spine motion 
in standing position.  The examiners 
should also comment as to whether the 
lumbar spine exhibits listing to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space and abnormal mobility on 
forced motion.  See DCs 5292 and 5295.  

If the service connected low back 
disorder now involves lumbar IDS, the 
examiners should comment as to whether 
the clinical findings referable to the 
service-connected low back disability are 
moderate with recurring attacks or severe 
with recurring attacks and intermittent 
relief, or are equivalent to pronounced 
lumbar IDS, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc(s), with little 
intermittent relief.  

Additionally, the examiners should 
comment as to whether the clinical 
findings referable to the service-
connected low back disability reflect 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months; or, incapacitating episodes 
having a total duration of at least one 
week but less than two weeks during the 
past 12 months.  See DC 5293, in effect 
prior to and after September 23, 2002.  

The examiners should also review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected low back disability upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work place, and specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, and the degree, if any, of 
weakened movement, excess fatigability, 
or incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to a rating in excess of 20 
percent for DDD of the lumbar spine at 
L5-S1.  In so doing, the VBA AMC should 
address the previous and amended criteria 
for rating intervertebral disc syndrome 
and, document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims for service connection 
and increased evaluation.  38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for increased rating will result in 
the denial of the claim.  38 C.F.R. § 3.655 (2002); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


